DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 24 March 2020, has been considered.

Drawings
The drawings received on 24 March 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 and claim 14 is that applicant’s claimed invention includes a liquid ejection head having a plurality of pressure chambers arranged in a first direction, a plurality of first communicating portions, a first common channel, the first common channel including a particular portion located to one side of each of the pressure chambers in a second direction orthogonal to the first direction, a plurality of second communicating portions, a second common channel, the second common channel including a first portion and a second portion, the second portion connecting the first portion and the second communicating portions, wherein the second portion extends from the first portion in the second direction toward the pressure chambers and is located to a side of the first common channel opposite in a third 
2. Claims 2-13 are allowed for being dependent upon claim 1.
United States Patent Application Publication No. 2014/0118431 to Govyadinov et al. disclose a fluid ejection device (Fig. 1a, element 114) having liquid supply channels (Fig. 2, elements 214, 216, 226, 232 i.e. ink flow to pressure chamber 212), liquid return channels (Fig. 2, elements 214, 216, 226, 232, i.e. ink flow away from pressure chamber 212), and a damper film (Fig. 2, element 228).  However, Govyadinov fails to disclose a second common channel including a first portion and a second portion, the second portion connecting the first portion and the second communicating portions, wherein the second portion extends from the first portion in a second direction toward the pressure chambers and is located to a side of the first common channel opposite in a third direction to the pressure chambers, the third direction being orthogonal to both the first direction and the second direction, and a damper film located to a side of the second portion of the second common channel opposite in the third direction to the first common channel.
United States Patent No. 10,245,841 to Asaka et al. disclose an ink jet head (Fig. 4, element 1) having liquid supply channels (Fig. 4, elements 51, 201, 501), liquid return channels (Fig. 4, elements 203, 206), and damper films (Fig. 4, elements 212, 222).  However, Asaka fails to disclose a second common channel including a first portion and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/10/2021